Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9, 18-24 are allowed.  The prior art discloses community based response system as taught by (Barash 2011/0117878) and assigning zone-based rankings and actions as taught by (Whiting 2018/0235537) and adaptive heart rate estimation as taught by (Munaretto 2018/0353090) and system and method of medical device alarm management as taught by (Treacy US 9852265). 
The following is a statement of reasons for the indication of allowable subject matter: Applicant’s invention distinguishes itself from the prior art due the claimed invention of  claim 1 an “inventory management system for wearable cardiac devices, the system comprising: a plurality of separate wearable cardiac device components stored as inventory at a first inventory location, the plurality of separate wearable cardiac device components configured to form one of an operable wearable cardiac monitoring device or an operable wearable cardiac monitoring and treatment device; a plurality of communication interface circuits associated with a corresponding one of the plurality of separate wearable cardiac device components and configured to facilitate transmission of inventory information through a network; at least one server device disposed at a central location and communicatively coupled to the network, the at least one server device comprising a processor, and a memory communicatively coupled to the processor and comprising instructions that when executed by the processor cause the processor to receive the inventory information from the plurality of communication interface circuits via the network; receive a prescription for a patient; retrieve one or more prescription parameters based on the prescription for the patient; locate, in the inventory information, an associated plurality of separate wearable cardiac device components to form the one of the operable wearable cardiac monitoring device or the operable wearable cardiac monitoring and treatment device and that fulfills the prescription parameters; determine a deployment status of the associated plurality of separate wearable cardiac device components; select the one of the operable wearable cardiac monitoring device and the operable wearable cardiac monitoring and treatment device for the patient including the associated plurality of the separate wearable cardiac device components on determining that the deployment status indicates that the associated plurality of separate wearable cardiac device components is ready to be deployed to the patient; and configure the one of the operable wearable cardiac monitoring device and the operable wearable cardiac monitoring and treatment device for the patient including the associated plurality of the separate wearable cardiac device components according to the prescription for the patient.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria P Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REGINALD R. REYES
Primary Examiner
Art Unit 3626



/REGINALD R REYES/Primary Examiner, Art Unit 3626